DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-5 are pending.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in JAPAN on 12/12/2017.  It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.

Specification
4.	The specification is objected to due to the following informality.  Paragraph 46 of the specification states that the imaging unit 20 is provided upstream of the wire rope 1 and the magnetization detector 10 is provided downstream of the wire rope 1 in terms of the traveling direction of the wire rope 1, as illustrated in Figure 2.  However, Figure 2 appears to show the imaging unit 20 as being downstream of the magnetization detector 10 with respect to the traveling direction of the wire rope 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claim 5 is directed to a program for controlling a wire rope analyzing apparatus.  However, the claim does not fall within at least one of the four categories of patent eligible 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	Claims 4-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Per claim 4, the limitation “said imaging device” in lines 5-6 lacks sufficient antecedent basis.  Appropriate correction is required.  For the purpose of examination, said limitation is interpreted as implying “an imaging device.”
Per claim 5, the limitation “said imaging device” in line 5 lacks sufficient antecedent basis.  Appropriate correction is required.  For the purpose of examination, said limitation is interpreted as implying “an imaging device.”

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dou (US 2019/0063903).

Per claim 1, Dou teaches a rope tester (Abstract) for inspecting a wire rope traveling at a predetermined speed, comprising:
a magnetization detector (Figs. 2 and 5; electromagnetic detection device 11; ¶50) including a magnetizer (Fig. 5; magnetic body 114; ¶103) for generating a magnetic force, and a detector (Fig. 5; induction coil 116; ¶103) for detecting a change in magnetism produced in the wire rope magnetized by the magnetic force generated by the magnetizer;
an imaging device (Figs. 2 and 6; machine vision device 12; ¶104), which is provided a predetermined distance away from said magnetization detector along the traveling direction of the wire rope, for imaging the wire rope; and
a controller (Fig. 1; workstation 3; ¶48), which is connected to said magnetization detector and to said imaging device, for detecting a defect location on the wire rope based on a change in magnetism detected by said magnetization detector, and outputting a drive signal that actuates said imaging device at a timing at which the defect location arrives at the location of installation of said imaging device (The electromagnetic detection device 11 determines a location on a rope with damage as a target location and sends a starting signal to activate the machine vision device 12 which, in turn, outputs an image of specific damage to the rope (¶18, 50, and 73)).

Per claim 3, Dou teaches the rope tester according to claim 1, wherein said controller includes: first recording controller for recording, in a storage device at predetermined time intervals in a time series, the output signal produced by said magnetization detector; and second recording controller for recording image data, which is output from said imaging device, in a storage device, inclusive of order of image data capture (A sequential list of damage is inferred from an oscillogram and image data of damaged locations are displayed while the oscillogram is displayed (¶67-72)).

Per claim 4, Dou teaches a wire rope analyzing apparatus comprising:
a magnetization detector (Figs. 2 and 5; electromagnetic detection device 11; ¶50) providing an output signal;
a controller including a first recording controller for recording, in a storage device at predetermined time intervals in a time series said output signal produced by said magnetization detector, and a second recording controller for recording image data, which is output from said imaging device (Figs. 2 and 6; machine vision device 12; ¶104), in a storage device, inclusive of order of image data capture; a graph display control circuit for displaying a graph in which the horizontal axis is a plot of wire rope position and the vertical axis is a plot of said output signal produced by said magnetization detector; and a wire rope image display control circuit for displaying a wire rope image, which is represented by the image data, in association with a graph value representing the defect location in the graph representing the output signal displayed by said graph display control circuit  (A sequential list of damage is inferred from an oscillogram and image data of damaged locations are displayed while the oscillogram is displayed (¶67-72)).

Per claim 5, see the rejection regarding claim 4.

Claim Objections
11.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/JAS A SANGHERA/Examiner, Art Unit 2852